[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-17234                ELEVENTH CIRCUIT
                                                              MAY 26, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                 D. C. Docket No. 04-00014-CR-4-RH-WCS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

KENNETH DWAYNE HOUSTON,
a.k.a. Boo-Boo,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                               (May 26, 2009)

Before BIRCH, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Chet Kaufman, appointed counsel for Kenneth Dwayne Houston in this
appeal from the district court’s denial of Houston’s motion to reduce his sentence

under 18 U.S.C. § 3582(c)(2), has moved to withdraw from further representation

of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no issues of arguable

merit, counsel’s motion to withdraw is GRANTED, and the district court’s denial

of relief under § 3582(c)(2) is AFFIRMED.




                                           2